             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                              )
c/o United States Attorney’s Office                    )       Civil Action No.
555 Fourth St., N.W.                                   )
Washington, D.C. 20530                                 )
                                                       )
                               Plaintiff,              )
                                                       )
               v.                                      )
                                                       )
$548,906.86 SEIZED ON OR ABOUT                         )
AUGUST 15, 2018, FROM BANK OF                          )
AMERICA ACCOUNT NO. XXXX4967,                          )
HELD IN THE NAME OF                                    )
MICHAEL BROOKER,                                       )
                       Defendant.                      )
                                                       )

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, plaintiff, the United States of America, by and through its attorney, the

United States Attorney for the District of Columbia, to bring this verified complaint in a civil

action in rem to condemn and forfeit the above-listed defendant (“defendant funds”), to the use

and benefit of the United States of America in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions (the

“Supplemental Rules”). In support of its cause, plaintiff states as follows:

                    NATURE OF THE ACTION AND DEFENDANT IN REM

       1.      This is a civil action in rem for the forfeiture of the defendant funds to the use and

benefit of the plaintiff, the United States. Pursuant to 18 U.S.C. § 981(a)(1)(C), property is

subject to civil forfeiture if it is, any property, constituting or derived from proceeds traceable to,

inter alia, conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349. The offense of
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 2 of 15



conspiracy to commit wire fraud is a “specified unlawful activit[ies]” as defined by 18 U.S.C.

§ 1956(c)(7) and 18 U.S.C. § 1961(1). Pursuant to 18 U.S.C. § 981(a)(1)(A), property is subject

to forfeiture if it is, any property, real or personal, involved in a transaction or attempted

transaction in violation of, inter alia, engaging in monetary transactions in property derived from

a specified unlawful activity, in violation of 18 U.S.C. § 1957.

       2.      Title 18, U.S.C. § 984 provides that, in any forfeiture action in rem in which the

subject property is cash [or] funds deposited into a financial institution, the government does not

have to identify the specific property involved in the offense that is the basis for the forfeiture; it

is no defense that said property has been removed and replaced by identical property; and identical

property found in the same account as the property involved in the forfeiture offense are subject

to forfeiture. In essence, § 984 allows the government to seize for civil forfeiture identical

property found in the same place where the subject property had been kept. However, § 984 does

not allow the government to reach back in time for an additional period; a forfeiture action against

property not directly traceable to the offense that is the basis for the forfeiture cannot be

commenced more than one year from the date of the offense.

                                      The Defendant In Rem

       3.      The defendant property is five hundred forty-eight thousand, nine hundred and six

dollars and eighty-six cents ($548,906.86) in U.S. currency, which federal law enforcement agents

seized on or about August 15, 2018, upon the execution of a seizure warrant at Bank of America,

N.A. The defendant property is more fully described as follows:

               $548,906.86 in U.S. Currency seized on or about August 15, 2018,
               from Bank of America, Account No. XXXX4967, held in the name of
               Michael Brooker.


                                                   2
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 3 of 15



The defendant funds were seized by the Federal Bureau of Investigation (“FBI”), and are in the

custody of the United States Marshal’s Service and were placed in the Seized Asset Deposit

Fund in Washington, DC. The FBI uses Seizure No. 3920-18-F-0400, and Asset I.D. No. 18-

FBI-005799 for the defendant funds.

                                 JURISDICTION AND VENUE

       4.      This Court has original jurisdiction of this civil action by virtue of 28 U.S.C.

§ 1345, because it has been commenced by the United States, and by virtue of 28 U.S.C.

§ 1355(a), because it is an action for the recovery and enforcement of a forfeiture under an Act

of Congress. Venue is proper in this District because this is a forfeiture action or proceeding by

virtue of 28 U.S.C. § 1355(b)(1)(A), because this is a forfeiture action or proceeding brought in

“the district court for the district in which any of the acts or omissions giving rise to the

forfeiture occurred” and by virtue of 28 U.S.C. § 1395(b)(1), because “a civil proceeding for the

forfeiture of property may be prosecuted in the district in which the property is found.” In this

matter, there were acts giving rise to the forfeiture that occurred in this District and the defendant

property is now, and during the pendency of this action, has been in the jurisdiction of this Court.

       5.      This civil action in rem for forfeiture is governed by 21 U.S.C. § 881, 18 U.S.C.

§ 983, the Federal Rules of Civil Procedure, and the Supplemental Rules, particularly Rule G.

                                       PROBABLE CAUSE

                                            Background

       6.      The FBI began an investigation into a group of individuals, known and unknown,

who conducted fraudulent real estate transactions in the District of Columbia. Generally, vacant

or abandoned properties were targeted and individuals pretended to be the owner of record and


                                                   3
              Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 4 of 15



prepared and filed forged deeds with the District of Columbia’s Recorder of Deeds transferring

the properties. Next, individuals coordinated the sales of the real properties to buyers and either

closed or attempted to close the real estate transactions. At least one of the purported transfers

involved an “assignment of contract.” The goal of the scheme and conspiracy was to gain the

proceeds from the real estate sales, causing a loss to the true owners of the real properties, the

buyers of the real properties, and the title companies.

       7.      An assignment of contract occurs when a seller and buyer have a contract

pertaining to the sale of real property, but the buyer ultimately decides that he/she is either no

longer interested in the property or cannot perform on the contract and “assigns” the rights to

purchase the property to a third party. The original buyer becomes the “assignor” and the new

buyer becomes the “assignee” for the transaction. This assignment typically increases the actual

purchase price and the “assignor” ultimately receives the difference between the first purchase

price and the second purchase price as an “assignment fee.”

                          The Real Property Located on Q Street NW

       8.       In July 2018, investigators became aware of a fraudulent deed purporting to

transfer real property, which was located on Q Street NW, Washington, D.C (“the Q Street

property”).

       9.      The fraudulent deed was allegedly executed on February 5, 2018, and purported

to transfer the Q Street property from the owner, S.S., to Michael Brooker (“Brooker”) for

$100,000.

       10.     The owner of the Q Street property, S.S., did not:

                a. agree to sell the Q Street property to Brooker;


                                                  4
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 5 of 15



                b. sign any documents to sell the Q Street property;

                c. sign the February 5, 2018 deed; and

                d. did not receive $100,000 from Brooker or from the alleged sale of the Q

                    Street property.

       11.     After allegedly acquiring the Q Street property from S.S., Brooker also

immediately sold the property to G.F. for $1.3 million.

       12.     On or about April 12, 2018, Brooker approached a title attorney, Witness One

(“W-1”), in Orlando, Florida, regarding the sale of the Q Street property.

       13.     Brooker told W-1 the following:

                a. that Brooker had acquired the Q Street property for approximately $100,000;

                b. that the deed transferring ownership from S.S. to Brooker had not yet been

                    recorded;

                c. that Brooker wanted to sell the property;

                d. that both the sale of the Q Street property to Brooker and Brooker’s sale of

                    the property to the buyer, G.F. would need to be conducted simultaneously;

                    and

                e. that Brooker planned to sell the property to the buyer, G. F., through an

                    assignor.

       14.     W-1 referred Brooker’s Q Street transactions to W-1’s underwriting title

company, Title Company-1. Title Company-1 is a national title company with locations

throughout the United States.




                                                 5
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 6 of 15



       15.     Title Company-1’s Akron, Ohio office processed the transactions and conducted

the Q Street property settlements.

       16.     Brooker had possession of the original deed purporting to transfer ownership of

the Q Street property from S.S. to Brooker. The original copy of the purported deed transferring

the property to Brooker was mailed to Title Company-1.

       17.     The signatures on the deed were notarized by a notary, S.F., in North Carolina.

       18.      Brooker also provided to Title Company-1, via email, a copy of a contract dated

February 5, 2018, purportedly between S.S. and Brooker, for the sale of the Q Street property for

$100,000.

       19.     The real estate transactions for Brooker’s alleged sale of the Q Street property

was structured with multiple assignments of contract.

       20.     On or about February 6, 2018, Brooker contracted to sell the Q Street property to

a trust (“Trust-1”) for $575,000.

       21.      Trust-1 is a trust controlled by T.S.

       22.     Title Company-1’s settlement file contained an April 2018 Assignment of

Contract between Brooker as the “seller” and Trust-1 as the “buyer” and also referred to it as the

“assignor.” According to the Assignment of Contract, Trust-1 assigned all rights for the

purchase of the Q Street property to “assignee,” Business Entity-1. T.S. signed on behalf of

Trust-1 and N.S. signed on behalf of Business Entity-1.

       23.     Business Entity-1 contracted to pay $1,050,000 for the purchase of the Q Street

property. Of that purchase price, Brooker was to receive $575,000, and Trust-1 was to receive

$475,000 as the assignment fee.


                                                 6
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 7 of 15



       24.     Title Company-1’s settlement file also contained a second Assignment of

Contract document between Business Entity-1 and Business Entity-2.

       25.     In the second Assignment of Contract document, Business Entity-1 assigned the

contract for the Q Street property to Business Entity-2. Thereby, Business Entity-1 became an

“assignor” and Business Entity-2, the new “assignee.” Pursuant to the second Assignment of

Contract, dated April 13, 2018, Business Entity-2 was to pay $1,300,000 for the Q Street

property.

       26.     The second Assignment of Contract was allegedly signed by N.S. on behalf of

Business Entity-1, and by G.F. on behalf of Business Entity-2.

       27.     G.F. is the principal for Business Entity-1 and has a 90 percent interest Business

Entity-1. N.S. has 10 percent interest in Business Entity-1.

       28.     G.F. is also the principal for Business Entity-2, the end-buyer in the Q Street

property.

       29.     Title Company-1 asked for and received additional documentation from Brooker,

T.S. and other unknown individuals related to the transactions.

       30.     Title Company-1 attempted to locate notary S.F. through the regulating authority

for notaries in North Carolina, but was not able to contact S.F. using the telephone number

provided by the State.

       31.     Brooker then provided Title Company-1 with a telephone number, email address,

and mailing address for S.F.

       32.     Title Company-1 also requested that Brooker provide contact information for the

Q Street property owner, S.S.


                                                 7
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 8 of 15



       33.     Title Company-1 received an email from T.S. containing a purported email

address and telephone number for the owner of the Q Street property, S.S.

       34.     Title Company-1 communicated with the purported S.S. using the email address

provided by T.S. and requested that S.S. sign additional documents. Title Company-1 also left a

voicemail message at the number provided by T.S. for S.S. giving an explanation and

instructions about what S.S. needed to provide in order for the real estate transfer to move

forward.

       35.     Title Company-1 also made contact with S.F. and requested that S.F. notarize

additional documents purportedly signed by S.S. attesting to Brooker’s claims related to the Q

Street property.

       36.     S.F. confirmed the email address Brooker had provided to Title Company-1 and

agreed to assist and notarize additional documents purportedly signed by S.S.

       37.     Title Company-1 emailed the required documents to S.F. These documents

included at least two affidavits and a settlement statement as explained below. The executed

documents were returned via mail to Title Company-1.

       38.     S.F. also provided to Title Company-1 a copy of a false Washington, D.C.

driver’s license for S.S. via email from the email address belonging to S.F.

       39.     Title Company-1’s settlement file contains an “Affidavit” dated May 11, 2018,

purportedly signed by S.S. and notarized by S.F.

       40.     The May 11, 2018 Affidavit attested that Brooker paid S.S. $100,000 for the Q

Street property. In addition, the Affidavit claimed that S.S. understood that Brooker was selling

the Q Street property to Trust-1, but that the contract was assigned to Business Entity-1.


                                                 8
                Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 9 of 15



          41.    The real S.S. did not receive $100,000 from Brooker for the Q Street property.

          42.    The real S.S. did not sign the Affidavit, nor make hand-written corrections to the

document.

          43.    Title Company-1’s settlement file contained a second “Affidavit” dated May 22,

2018.

          44.    The May 22, 2018, “Affidavit” also purports to be an attestation by S.S., and

contains similar information, except the Affidavit indicates that the assignment was to Business

Entity-2. The second “Affidavit” was allegedly signed by S.S. S.F. notarized a blank copy of

the May 22, 2018 Affidavit (with no signatures) at the direction of Brooker and then sent the

document to Brooker via email.

          45.    The real S.S. did not sign the second Affidavit.

          46.    Title Company-1 ultimately conducted the settlement of the transfer of the Q

Street property from S.S. to Brooker.

          47.    The “Final Closing Statement” for the alleged transfer of the Q Street property

from S.S. to BROOKER for $100,000 was purportedly signed by Brooker and S.S. and notarized

by S.F.

          48.    The real S.S. did not sign the “Final Closing Statement.”

          49.    A Final Closing Statement dated June 1, 2018, listed the purchase price of the Q

Street property at $1.3 million and indicated that an assignment fee of $480,000 was to be paid to

Trust-1. Business Entity-2, or G.F., was required to pay $299,545.87, and a financing company

was to pay $1,040,000 at closing. Minus taxes and fees, the net proceeds to Brooker as the

“seller,” totaled $661,815.71.


                                                  9
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 10 of 15



       50.     On or about May 30, 2018, Brooker signed settlement documents using a mobile

notary in Ocoee, Florida selling the Q Street property to G.F., through the assignees, T.S and

Business Entity-1. Brooker used his legitimate Maryland driver’s license as identification for

the settlement. Following the execution of these documents, the mobile notary transported the

documents to the FedEx office located at the Orlando, Florida airport and sent the documents via

FedEx to Title Company-1 in Akron, Ohio.

       51.     On or about May 30, 2018, G.F. signed settlement documents using a mobile

notary at a FedEx office located in Silver Spring, Maryland. Following the execution of the

settlement documents, G.F. sent the documents via FedEx to Title Company-1 in Akron, Ohio.

       52.     After receiving the executed documents, Title Company-1 mailed the original

deed transferring the property from S.S. to Brooker, the original warranty deed transferring the

property from Brooker to G.F. (and Business Entity-1), and the original deed of trust pertaining

to the financing received for the transaction to Witness Four (“W-2”) in Silver Spring, Maryland.

       53.     W-2 runs a title abstract business and was hired by Title Company-1 to conduct

the title search for the Q Street property and to assist Title Company-1 with recording the

transactions. W-2 hand-carried the deeds to the Washington, D.C. Recorder of Deeds Office to

be recorded. The deeds were recorded on or about June 11, 2018. Following recordation, the

original deeds were mailed from the recorder’s office in the District of Columbia to Title

Company-1 in Akron, Ohio.




                                                10
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 11 of 15



                   The Real Estate Sale Proceeds Relating to the Q Street

       54.     On or about June 4, 2018, Title Company-1 wire transferred $661,815.71 from its

Citibank account into Brooker’s Bank of America (“BOA”) account no. xxxx4967 and wired

$480,000 to Navy Federal Credit Union (“NFCU”) account no. xxxx9247, controlled by T.S.

       55.     On June 4, 2018, before Brooker’s BOA account received the sale proceeds

related to the Q Street property, the balance of the account was $163,581.74.

       56.     On or about June 8, 2018, Brooker wired $181,785.71, from his BOA account no.

xxxx4967 to NFCU account no. xxxx9247, controlled by T.S.

       57.     On June 8, 2018, T.S transferred approximately $250,000 from NFCU account

No. xxxx9247 to another account, NFCU account no. xxxx1091, which is held in the name of

T.S. Also on June 8, 2018, from his NFCU account no. xxxx1091, T.S. transferred $250,000 to

a TD Bank (“TD Bank”) account no. xxxx8957 in the name of Business Entity-1.

       58.     G.F. is the sole signer on the TD Bank account no. xxxx8957.

       59.     On or about June 14, 2018, Brooker sent two separate wires from his BOA

account no. xxxx4967 to a JP Morgan Chase Bank account held in his name – one wire was for

$450,000, and the other wire was for $30,000. On or about June 25, 2018 and June 26, 2018,

Brooker requested the recall of the two wires to his BOA account, which resulted in all but $50

of the total amount being returned to Brooker’s BOA account no. xxxx4967.

       60.     As of August 1, 2018, Brooker had withdrawn approximately $94,981.14 from his

BOA account no. xxxx4967.




                                               11
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 12 of 15



                                         Seizure Warrant

       61.       On or about August 15, 2018, the FBI served a seizure warrant authorized by

Magistrate G. Michael Harvey of the United States District Court for the District of Columbia,

upon BOA. The seizure warrant required law enforcement to seize “any and all funds in Bank

of America Account No. xxxx4967, held in the name of Michael James Brooker.” The

defendant $548,906.86, reflects the amount of funds seized by the FBI from BOA account

xxxx4967.

                                             COUNT I

       62.       All statements and averments made in paragraphs 1-61 are re-alleged and

incorporated, herein, by reference.

       63.       As described above, the defendant funds are any property, real or personal, which

constitute or are derived from proceeds traceable to the offense of conspiracy to commit wire

fraud and/or mail fraud, in violation of 18 U.S.C. § 1349.

       64.       By reason of the above-described facts, the defendant funds are subject to

forfeiture to the United States pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C).

                                             COUNT II

       65.       All statements and averments made in paragraphs 1-61 are re-alleged and

incorporated, herein, by reference.

       66.       As described above, the defendant funds are any property, real or personal, which

constitute or are derived from proceeds traceable to the offense of mail fraud, in violation of 18

U.S.C. § 1341.

       67.       By reason of the above-described facts, the defendant funds are subject to


                                                 12
             Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 13 of 15



forfeiture to the United States pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C).

                                           COUNT III

       68.     All statements and averments made in paragraphs 1-61 are re-alleged and

incorporated, herein, by reference.

       69.     As described above, the defendant funds are property, real or personal, involved

in a conspiracy to commit a violation of sections 1956 or 1957 of Title 18, or any property

traceable to such property.

       70.     By reason of the above-described facts, the defendant funds are subject to

forfeiture to the United States pursuant to the provisions of 18 U.S.C. § 981(a)(1)(A).

                                           COUNT IV

       71.     All statements and averments made in paragraphs 1-61 are re-alleged and

incorporated, herein, by reference.

       72.     As described above, the defendant funds are property, real or personal, involved

in a transaction or attempted transaction in violation of section 1957 of Title 18, or any property

traceable to such property.

       73.     By reason of the above-described facts, the defendant funds are subject to

forfeiture to the United States pursuant to the provisions of 18 U.S.C. § 981(a)(1)(A).

       74.     As such, the defendant funds are subject to forfeiture in the United States.




                                                13
           Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 14 of 15




       WHEREFORE, the plaintiff prays that, as to the above-referenced defendant funds, due

process issue according to law; that, pursuant to law, notice be provided to all interested parties

to appear and show cause why the forfeiture should not be decreed and defendant funds be

condemned as forfeited to the United States of America; and for such other and further relief as

this Court may deem just, necessary and proper.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              District of Columbia



                                      By:     ££-----
                                              Diane G. Lucas
                                              Assistant U.S . Attorney
                                              D.C. Bar No. 443610
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7724
                                              D iane.Lucas@usdoj.gov




                                                 14
           Case 1:19-cv-00909 Document 1 Filed 04/01/19 Page 15 of 15




                                         VERIFICATION

       I, Special Agent Michelle Rankin, a Special Agent with the Federal Bureau of

Investigation, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

Verified Complaint for Forfeiture In Rem is based upon reports and information known to me or

furnished to me by law enforcement agents and that everything contained in this Complaint is

true and correct.

       Executed on this   ·z._1-f(A.. day of March, 2019.


                                                       ~ckit1oC:~
                                                       Special Agent Michelle L. Rankin
                                                        Federal Bureau of Investigation




                                                  15
             Case 1:19-cv-00909 Document 1-1 Filed 04/01/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
               v.                                    )
                                                     )
                                                     )
$548,906.86 SEIZED ON OR ABOUT                       )
AUGUST 15, 2018, FROM BANK OF                        )       Civil Action No. _____________
AMERICA ACCOUNT NO. XXXX4967,                        )
HELD IN THE NAME OF                                  )
MICHAEL BROOKER,                                     )
                                                     )
                              Defendant.             )
                                                     )

                              WARRANT FOR ARREST IN REM

TO: THE UNITED STATES MARSHAL’S SERVICE AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER:

        WHEREAS a Verified Complaint for Forfeiture In Rem has been filed in the United States
District Court for the District of Columbia, on the 1st day of April, 2019, alleging that the
defendant property is subject to seizure and forfeiture to the United States pursuant to 18 U.S.C. §§
981;

        YOU ARE, THEREFORE, HEREBY COMMANDED to serve the defendant property,
thus bringing, within the jurisdiction of the Court, the said defendant property, more fully described
as:

               $548,906.86 in U.S. Currency seized on or about August 15, 2018, from
               Bank of America, Account No. XXXX4967, held in the name of Michael
               Brooker.


        YOU ARE FURTHER COMMANDED to provide notice of this action to all persons
thought to have an interest in or claim against the defendant property by serving upon such persons
a copy of this warrant and the Verified Complaint In Rem, in a manner consistent with the
principles of service of process of an action in rem under the Supplemental Rules for Certain
Admiralty and Maritime Claims and Asset Forfeiture Actions, and the Federal Rules of Civil
Procedure.
            Case 1:19-cv-00909 Document 1-1 Filed 04/01/19 Page 2 of 2



       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file the
same in this Court with your return thereon, identifying the individuals upon whom copies were
served and the manner employed.




Dated:                                    ___________________________
                                          Clerk of the Court



                                   By:    ___________________________
                                           Deputy Clerk




                                              2
                            Case 1:19-cv-00909 Document 1-2 Filed 04/01/19 Page 1 of 2
                                                                 &,9,/&29(56+((7
-65HY'&
,D3/$,17,))6                                                                  '()(1'$176
                                                                                   
United
      States of America                                                            $548,906.86
                                                                                               SEIZED ON OR ABOUT AUGUST 15, 2018,
c/o
   U.S. Attorney's Office                                                          FROM
                                                                                          BANK OF AMERICA ACCOUNT NO. XXXX4967,

555 Fourth Street, N.W.                                                             HELD
                                                                                         IN THE NAME OF MICHAEL BROOKER

Washington,

              D.C. 20530
E COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF BBBBBBBBBBBBBBBBBBBBB                 COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT BBBBBBBBBBBBBBBBBBBBB
                  (;&(37,1863/$,17,))&$6(6                                                      ,1863/$,17,))&$6(621/<
                                                                                           NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

F ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                            ATTORNEYS (IF KNOWN)

Diane G. Lucas (202) 252-7724
Assistant United States Attorney
555 4th Street, N.W., 5th Floor
Washington, DC 20530

,,%$6,62)-85,6',&7,21                                            ,,,&,7,=(16+,32)35,1&,3$/3$57,(6(PLACE AN x IN ONE BOX FOR
    (PLACE AN x IN ONE BOX ONLY)                                     PLAINTIFF AND ONE BOX FOR DEFENDANT) )25',9(56,7<&$6(621/<
                                                                                             37)    ')7                            37)                                      ')7
o    1 U.S. Government        o   3 Federal Question                                                     
       Plaintiff                   (U.S. Government Not a Party)     Citizen of this State          o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                         of Business in This State
o    2 U.S. Government        o   4 Diversity                       Citizen of Another State       o2 o2                Incorporated and Principal             o5 o5
       Defendant                    (Indicate Citizenship of
                                                                                                                          Place of Business in This State
                                     Parties in item III)             Citizen or Subject of a
                                                                      Foreign Country
                                                                                                     o3 o3                Foreign Nation                         o6 o6
                                                                                                                                                                 

                                                ,9&$6($66,*10(17$1'1$785(2)68,7
               3ODFHDQ;LQRQHFDWHJRU\$1WKDWEHVWUHSUHVHQWV\RXU&DXVHRI$FWLRQDQGRQHLQDFRUUHVSRQGLQJ1DWXUHRI6XLW
o    $Antitrust       o   %Personal Injury/                      o    &Administrative Agency                        o     'Temporary Restraining
                              Malpractice                               Review                                            Order/Preliminary
                                                                              
      $QWLUXVW                                                                                                                             Injunction
                               $LUSODQH                                    0HGLFDUH$FW
                                                                                                                                         
                               $LUSODQH3URGXFW/LDELOLW\             
                                                                                                                                   $Q\QDWXUHRIVXLWIURPDQ\FDWHJRU\
                               $VVDXOW/LEHO	6ODQGHU               6RFLDO6HFXULW\
                                                                                                                                   PD\EHVHOHFWHGIRUWKLVFDWHJRU\RIFDVH
                                                                                +,$II
                               )HGHUDO(PSOR\HUV/LDELOLW\                                                                    DVVLJQPHQW
                                                                                %ODFN/XQJ                              
                               0DULQH
                                                                                ',:&',::J                            ,I$QWLWUXVWWKHQ$JRYHUQV
                               0DULQH3URGXFW/LDELOLW\
                                                                                66,'7LWOH;9,                                
                               0RWRU9HKLFOH                                                                                  
                                                                                56,J
                               0RWRU9HKLFOH3URGXFW/LDELOLW\                                                                
                                                                           2WKHU6WDWXWHV
                               2WKHU3HUVRQDO,QMXU\
                                                                                $JULFXOWXUDO$FWV
                               0HGLFDO0DOSUDFWLFH
                                                                                (QYLURQPHQWDO0DWWHUV
                               3URGXFW/LDELOLW\
                                                                                2WKHU6WDWXWRU\$FWLRQV,I
                               +HDOWK&DUH3KDUPDFHXWLFDO
                                                                                $GPLQLVWUDWLYH$JHQF\LV
                               3HUVRQDO,QMXU\3URGXFW/LDELOLW\
                                                                                ,QYROYHG
                               $VEHVWRV3URGXFW/LDELOLW\
                                                                           
                               

o    (General Civil (Other)25             o       )Pro Se General Civil
5HDO3URSHUW\                          %DQNUXSWF\                                     )RUIHLWXUH3HQDOW\                                  
     /DQG&RQGHPQDWLRQ                  $SSHDO86&                          'UXJ5HODWHG6HL]XUHRI                &RQVXPHU&UHGLW
     )RUHFORVXUH                        :LWKGUDZDO86&                      3URSHUW\86&                     &DEOH6DWHOOLWH79
     5HQW/HDVH	(MHFWPHQW                                                           2WKHU                                      6HFXULWLHV&RPPRGLWLHV
     7RUWVWR/DQG                 3ULVRQHU3HWLWLRQV                                                                                 ([FKDQJH
     7RUW3URGXFW/LDELOLW\             'HDWK3HQDOW\                                                                             $UELWUDWLRQ
     $OO2WKHU5HDO3URSHUW\            0DQGDPXV	2WKHU                      2WKHU6WDWXWHV                                      $GPLQLVWUDWLYH3URFHGXUH
                                             &LYLO5LJKWV                               )DOVH&ODLPV$FW                           $FW5HYLHZRU$SSHDORI

3HUVRQDO3URSHUW\                           3ULVRQ&RQGLWLRQV                          6WDWH5HDSSRUWLRQPHQW                     $JHQF\'HFLVLRQ
     2WKHU)UDXG                        &LYLO'HWDLQHH±&RQGLWLRQV               %DQNV	%DQNLQJ                            &RQVWLWXWLRQDOLW\RI6WDWH
     7UXWKLQ/HQGLQJ                   RI&RQILQHPHQW                          &RPPHUFH,&&                              6WDWXWHV
     2WKHU3HUVRQDO3URSHUW\                                                          5DWHVHWF                              2WKHU6WDWXWRU\$FWLRQV
     'DPDJH                     3URSHUW\5LJKWV                                     'HSRUWDWLRQ                               LIQRWDGPLQLVWUDWLYHDJHQF\
     3URSHUW\'DPDJH                   &RS\ULJKWV                                 1DWXUDOL]DWLRQ                            UHYLHZRU3ULYDF\$FW
     3URGXFW/LDELOLW\               3DWHQW                                     $SSOLFDWLRQ
                                             7UDGHPDUN                                  2WKHU,PPLJUDWLRQ
                                                                                            $FWLRQV
                                        )HGHUDO7D[6XLWV                                   5DFNHWHHU,QIOXHQFHG
                                             7D[HV86SODLQWLIIRU
                                                                                             	&RUUXSW2UJDQL]DWLRQ
                                             GHIHQGDQW                         
                                             ,567KLUG3DUW\86&
                                Case 1:19-cv-00909 Document 1-2 Filed 04/01/19 Page 2 of 2
o     *Habeas Corpus/                       o      +Employment                           o    ,FOIA/Privacy Act                 o        -Student Loan
      2255                                      Discrimination                                                                               
                                                                                                                                                    
      +DEHDV&RUSXV±*HQHUDO                   &LYLO5LJKWV±(PSOR\PHQW                   )UHHGRPRI,QIRUPDWLRQ$FW                5HFRYHU\RI'HIDXOWHG
      0RWLRQ9DFDWH6HQWHQFH                     FULWHULDUDFHJHQGHUVH[             2WKHU6WDWXWRU\$FWLRQV                  6WXGHQW/RDQ
      +DEHDV&RUSXV±$OLHQ                     QDWLRQDORULJLQ                         LI3ULYDF\$FW                       H[FOXGLQJYHWHUDQV
      'HWDLQHH                                GLVFULPLQDWLRQGLVDELOLW\DJH         
                                                      UHOLJLRQUHWDOLDWLRQ                    

                                                                                                       

                                                ,ISURVHVHOHFWWKLVGHFN                  ,ISURVHVHOHFWWKLVGHFN

o     .Labor/ERISA                           o      /Other Civil Rights                   o    0Contract                         o        1Three-Judge
           (non-employment)                                  (non-employment)                                                                        Court
                                                                                                     ,QVXUDQFH                                  
      )DLU/DERU6WDQGDUGV$FW                     9RWLQJLIQRW9RWLQJ5LJKWV             0DULQH                                     &LYLO5LJKWV±9RWLQJ
      /DERU0JPW5HODWLRQV                        $FW                                   0LOOHU$FW                                 LI9RWLQJ5LJKWV$FW
      /DERU5DLOZD\$FW                            +RXVLQJ$FFRPPRGDWLRQV                    1HJRWLDEOH,QVWUXPHQW                      
      )DPLO\DQG0HGLFDO                          2WKHU&LYLO5LJKWV                        5HFRYHU\RI2YHUSD\PHQW               
      /HDYH$FW                                 $PHULFDQVZ'LVDELOLWLHV±               	(QIRUFHPHQWRI                       
      2WKHU/DERU/LWLJDWLRQ                      (PSOR\PHQW                            -XGJPHQW                                
      (PSO5HW,QF6HFXULW\$FW                 $PHULFDQVZ'LVDELOLWLHV±               5HFRYHU\RI2YHUSD\PHQW                   
                                                        2WKHU                                  RI9HWHUDQ¶V%HQHILWV                   
                                                        (GXFDWLRQ                                6WRFNKROGHU¶V6XLWV                        
                                                                                                      2WKHU&RQWUDFWV                           
                                                                                                       &RQWUDFW3URGXFW/LDELOLW\                 
                                                                                                       )UDQFKLVH                                  
                                                                                                       


925,*,1
o      2ULJLQDO     o 5HPDQG o 5HPDQGHGIURP o 5HLQVWDWHGRU o 7UDQVIHUUHGIURP o 0XOWLGLVWULFW o $SSHDOWR
3URFHHGLQJ    IURP6WDWH    $SSHOODWH&RXUW     5HRSHQHG        DQRWKHUGLVWULFW   /LWLJDWLRQ       'LVWULFW-XGJH
                         &RXUW                                                              VSHFLI\                                     IURP0DJ-XGJH
                                                                                                                                                            


9,&$86(2)$&7,21&,7(7+(86&,9,/67$787(81'(5:+,&+<28$5(),/,1*$1':5,7($%5,()67$7(0(172)&$86(

18 U.S.C. Section 981 - forfeiture of property constituting or derived from proceeds traceable to money laundering.
                                                                                                                                
9,,5(48(67(',1                             CHECK IF THIS IS A &/$66          '(0$1'                                     Check YES only if demanded in complaint
&203/$,17                             $&7,21 UNDER F.R.C.P. 23
                                                                                   -85<'(0$1'                     <(612
                                                                                                                                  
                                                                                                                                                                  ✘
                                                                                                           
9,,,5(/$7('&$6(6
,)$1<
                                               (See instruction)
                                                                                   <(6                      12    ✘            If yes, please complete related case form


            04/01/2019
'$7(BBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                     /s/ Diane G. Lucas
                                                    6,*1$785(2)$77251(<2)5(&25'BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                                   ,16758&7,216)25&203/(7,1*&,9,/&29(56+((7-6
                                                                 $XWKRULW\IRU&LYLO&RYHU6KHHW

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

            ,          COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                        of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

            ,,,        CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                        under Section II.

            ,9         CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                        represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                        nature of suit found under the category of the case.

            9,         CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

            9,,,       RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                        the Clerk’s Office.

            Because of the need for accurate and complete information, you should endure the accuracy of the information provided prior to signing the form.
